Chen v Chen (2018 NY Slip Op 06421)





Chen v Chen


2018 NY Slip Op 06421


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


1065 CA 18-00098

[*1]AGNIESZKA CHEN, PLAINTIFF-RESPONDENT,
vWILLIAM CHEN, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


WILLIAM CHEN, BRONX, DEFENDANT-APPELLANT PRO SE.
FERON POLEON, LLP, AMHERST (KATIE M. POLEON OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Sharon S. Townsend, J.), entered November 17, 2017. The order, among other things, directed that funds in defendant's retirement accounts be sequestered and appointed a receiver with full authority to transfer the funds in the sequestered accounts to plaintiff. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court